UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1331


In re: ERIC FLORES,

                Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eric Flores, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric Flores petitions for a writ of mandamus, alleging

that the Deputy Assistant Secretary for Enforcement of the U.S.

Department     of    Education     has      unduly    delayed      in   ruling     on   his

appeal.      He seeks an order from this court directing the Deputy

Assistant Secretary to impose sanctions against the University

of Texas at El Paso for alleged violations of Titles VI and VII

of the Civil Rights Act.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.              Kerr   v.    United    States

Dist.     Court,     426    U.S.     394,    402     (1976);       United    States       v.

Moussaoui,     333    F.3d    509,    516-17        (4th    Cir.   2003).        Further,

mandamus     relief    is    available       only    when    the   petitioner       has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Flores is not available by way of

mandamus.       Accordingly,         we     deny    leave    to    proceed    in    forma

pauperis, deny Flores’ motions to exceed length limitations, and

deny the petition for writ of mandamus.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        PETITION DENIED

                                             2